1.Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended the claims to recite that the “thermally-curable optical material is not a photopolymer” and there is no direct support for this recitation.  While applicant does describe employing photopolymers that are cured with ultraviolet light in the Description of the Prior Art section of the instant specification, there is no suggestion anywhere else in the specification that a photopolymer is not used.  It is not clear whether applicant intends that the instant disclosure of the employment of a thermal curing only—ie, a curing without UV or visible light curing-- is sufficient to provide a showing of the material not being a photopolymer without any direct and clear teaching of this.  It is believed that a clear disclosure of a negative recitation is required, particularly if applicant is using such to “get around” a rejection.  Applicant needs to provide exactly where in the instant specification the aspect of the optical material not being a photopolymer is or delete this from the claims.    
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van De Vrie et al 2016/0003977 in view of Shkolnik 2017/0225393 essentially for reasons of record noting the following.
While applicant has amended the independent claims 1 and 14 to recite that the thermally curable material is not a photopolymer, it is submitted that Van De Vrie et al and Shkolnik are both directed to forming three dimensional articles from materials that are cured thermally—ie, they do not require UV or visible light energy for curing—and hence would not be considered to be photopolymers.  While Van De Vrie et al may teach using UV for the curing of a UV curing silicone (paragraph 0007), this resin is an alternative or preferred resin.  Indeed, the primary reference teaches 1-5 steps, wherein the 2nd, 4th and 5th steps are curing steps while the 1st and 3rd steps are deposition steps.   The primary reference clearly teaches that the material would be cured in the 2nd step using infrared irradiation--ie, heating or thermal radiation –see paragraph 0009.  See also paragraph 0012, wherein the final curing in the 5th step is done by heating.  The only curing step not expressly taught as being through heating is the 4th step.  However, if a thermal curing is used in the 2nd and 5th  curing steps, then thermal curing would have been clearly used in the 4th curing step taught in Van De Vrie et al.  The employment of thermal curing alone as taught in the 2nd and 5th steps of Van De Vrie et al would teach one of ordinary skill in the art that the primary reference is not curing a photopolymer during these curing steps, but rather a thermally curable polymer.  Hence, the 1st and 3rd deposition steps would not entail depositing a photopolymer, but rather a thermally curable polymer.  A reference is to be considered for all it discloses, not merely preferred embodiments, In re Boe 148 USPQ 507.  It is also not clear that the UV curable resin taught in the primary reference is even a preferred resin, although such a resin is admittedly taught.  However, it is also rather clear that the resin used does not have to be UV/visible light curable, and hence does not have to be a photopolymer as set forth in the amended claims.  Applicant is also referred to paragraph 0022, wherein after teaching UV curing, it is disclosed “[A]alternately, the deposited printing material is cured by irradiation of infrared light.  In this case, the print head 7 is provided with IR emitting light sources.”  Infrared light is heat and a printing material that is cured with such infrared “light” is not a photopolymer, but rather a polymer that is thermally cured.  See also paragraphs 0021-0022 of Shkolnik, wherein it is disclosed that the solidifiable material may be preferably a photopolymer but clearly does not have to be one.  Clearly, solidifiable materials are used that can be cured with infrared radiation, and hence photopolymers requiring UV and/or visible light are not required.  Obviously, one of ordinary skill in this art would have been able to pick and choose a thermally curable material over a photocuring material as both references disclose both materials.  Again, a reference is to be considered for all it discloses.  Further, while applicant suggests that the thermal curing is used in conjunction with UV curing to speed up the curing, there does not appear to be any support in Van De Vrie et al for this suggestion.  In fact, it is submitted that the primary reference uses each separately.  Ie, if a UV curable—photopolymer-- is used, then heat is not used, and vice versa.      
3.Claims 7-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van De Vrie et al 2016/0003977 in view of Shkolnik 2017/0225393 and Blessing et al 2013/0286073 for reasons of record as set forth in paragraph 2, supra and paragraph 3 of the previous action.  
4.Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive. Applicant suggests that Van De Vrie et al uses heat to speed up the UV curing initiated with light.  By light, it is assumed applicant means UV or visible light, which are the radiation sources used to cure a photopolymer.  However, as pointed out in paragraph 2, supra, Van De Vrie et al is clearly not limited to using radiation that would cure a photopolymer, but also teaches using infrared light alone.  Infrared light is heat, with the use of the term “light” therewith being essentially a misnomer.  Indeed, the term “light” when employing infrared is equivalent to radiation, since infrared is heat radiation and is typically not referred to as light radiation or a radiation that would be used to cure photopolymers.  It is not seen where in Van De Vrie et al that infrared irradiation is used in conjunction with ultraviolet (or visible light) irradiation.  If applicant persists in this line of argument, it needs to be pointed out exactly where such is taught in the reference.  Rather, it is submitted that Van De Vrie et al teaches using either UV or IR, but not both of them in conjunction or in separate steps.  Again, applicant needs to provide support in Van De Vrie et al for what is being argued.  Upon close review of the reference, it is submitted that applicant is incorrect in assessing the disclosure of Van De Vrie et al.  Even if the aspect of not using a photopolymer is ultimately determined to not be new matter, it is submitted that such is fairly taught in Van De Vrie et al and Shkolnik as noted in paragraph 2, supra and reiterated here. 
5.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
   
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742